Citation Nr: 0113907
Decision Date: 05/17/01	Archive Date: 07/18/01

DOCKET NO. 00-11 662               DATE MAY 17, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Huntington, West Virginia

THE ISSUES

1. Entitlement to an effective date earlier than October 15, 1997
for the grant of service connection for atherosclerotic coronary
artery disease, status post percutaneous transluminal coronary
angioplasty with stent placement, stable angina, and severe
congestive cardiomyopathy, with history of hypertension.

2. Entitlement to an effective date earlier than October 15, 1997
for the grant of service connection for a left leg amputation,
secondary to the service-connected heart condition, and for the
grant of special monthly compensation.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1954 to December
1957, and from October 1958 to January 1975. This matter comes
before the Board of Veterans' Appeals (Board) from rating decisions
of the Huntington, West Virginia Regional Office (RO) of the
Department of Veterans Affairs (VA).

FINDINGS OF FACT

1. The veteran filed his initial compensation claim for service
connection for hypertension in January 1975.

2. By rating decision dated in May 1975, the RO denied service
connection for hypertension.

3. In April 1986 the veteran again claimed service connection for
hypertension, and submitted medical evidence which showed that his
hypertension was borderline.

4. By rating decision dated in April 1986, the RO denied service
connection for hypertension. The veteran was notified of this
decision, but he did not appeal, that decision and it became final.

5. A VA outpatient treatment record dated on October 15, 1997,
showed treatment for coronary artery disease, was received by the
RO in November 1998.

6. Statements from the veteran were received by the RO on October
2, 1998, in which he claimed entitlement to service connection for
a heart condition, including atherosclerotic coronary artery
disease and hypertension, and also claimed entitlement to service
connection for a left leg amputation.

7. A rating decision dated in April 1999, granted service
connection for atherosclerotic coronary artery disease, status post
percutaneous transluminal coronary angioplasty with stent
placement, stable angina, and severe congestive

2 -

cardiomyopathy, with history of hypertension, and assigned a 100
percent rating, effective from October 15, 1997.

8. A rating decision dated in January 2000, granted service
connection for amputation of the left leg secondary to the service-
connected heart condition and assigned a 60 percent rating,
effective from October 15, 1997. Entitlement to special monthly
compensation based on anatomical loss of the left foot, and based
on statutory housebound rate, was also granted, effective from
October 15, 1997.

CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than October 15,
1997, for entitlement to service connection for atherosclerotic
coronary artery disease, status post percutaneous transluminal
coronary angioplasty with stent placement, stable angina, and
severe congestive cardiomyopathy, with history of hypertension have
not been met. 38 U.S.C.A. 5110 (West 1991); Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475,1114 Stat. 2096 (2000);
38 C.F.R.  3.157, 3.400 (2000).

2. The criteria for an effective date earlier than October 15,
1997, for entitlement to service connection for a left leg
amputation, secondary to the service-connected heart condition, and
for special monthly compensation, have not been met. 38 U.S.C.A. 
1114, 5110 (West 1991); Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 3.350, 3.400
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO received the veteran's Application for Compensation or
Pension at Separation from Service in January 1975, in which the
veteran claimed entitlement to service connection for high blood
pressure. A rating decision dated in May 1975, denied service
connection for hypertension. There is no indication that the
veteran

3 -

was notified of the denial of hypertension in May 1975, or of his
appellate rights thereto.

The veteran claimed an "increase in compensation" in April 1986,
based on a medical statement dated in March 1986, in which the
examiner stated that the veteran's blood pressure was "borderline
elevated at a systolic of 140 and a diastolic of 82." A rating
decision dated in April 1986, denied service connection for
hypertension. The veteran was notified of this action in May 1986,
but he did not appeal.

Statements from the veteran were received at the RO on October 2,
1998, as well as copies of his service medical records. The veteran
stated that he had mild hypertension and cardiovascular disease in
February 1965, which had worsened. He contended that in the years
since his retirement from service, he had numerous cardiovascular
problems, including "twice blocked arteries" and two angioplasty
procedures. He also claimed entitlement to service connection for
a left leg amputation.

VA treatment records received in November 1998, showed that the
veteran received periodic treatment for heart problems, including
hypertension, from October 1997 to November 1998. A VA outpatient
treatment record dated October 15, 1997, showed that the veteran
was seen for lipid management, and the assessment included coronary
artery disease and hypertension.

On VA examination in December 1998, the diagnoses included
hypertension; atherosclerotic coronary artery disease; status post
percutaneous transluminal coronary angioplasty in 1994 and 1997,
with stent placement in 1997; stable angina; severe congestive
cardiomyopathy; trace mitral regurgitation and trace tricuspid
regurgitation; and exertional dyspnea, secondary to severe
congestive cardiomyopathy. An additional VA examination in December
1998, found non-insulin dependent diabetes mellitus, insulin-
requiring, poorly controlled: and left above knee amputation,
secondary to complications of diabetes mellitus.

4 -

A rating action dated in April 1999, granted service connection for
atherosclerotic coronary artery disease, status post percutaneous
transluminal coronary angioplasty with stent placement, stable
angina, and severe congestive cardiomyopathy, with history of
hypertension, and assigned a 100 percent rating, effective from
October 15, 1997.

In November 1999, treatment records from J. H. Velez, M.D., were
received. These records indicated that in March 1991, the veteran
was diagnosed with gangrene in the left foot, secondary to his poor
vascularity. The veteran underwent an above-the-knee amputation on
the left side in July 1991. On VA examination in November 1999, the
examiner found that the veteran's left above-the-knee amputation
was due to diabetes mellitus.

A rating action dated in December 1999, denied service connection
for amputation of the left leg, with history of poor circulation.
However, a rating action dated in January 2000, found that clear
and unmistakable error had been committed in the December 1999
rating decision denying service connection for a left leg
amputation, secondary to the service-connected heart condition. The
RO found that the private medical evidence showed that the
veteran's amputation was required due to poor vascularity, and the
RO noted that impairment of circulation was due to
arteriosclerosis, which was related to hypertension. Service
connection for amputation of the left leg, secondary to the
service-connected heart condition, was therefore granted, and was
assigned a 60 percent rating, effective from October 15, 1997. The
RO also granted entitlement to special monthly compensation based
on anatomical loss of the left leg, and on the basis of the
statutory housebound rate, effective from October 15, 1997.

Analysis

The veteran contends that an earlier effective date is warranted
for the grant of service connection for atherosclerotic coronary
artery disease, with history of hypertension. Although he stated
that he had been told that his service medic al records were lost
or destroyed, the Board notes they were considered at the time of
the May 1975 rating decision, and are currently of record.

5 -

The record reflects that the May 1975 rating decision denied
service connection for hypertension, based on a finding that
although hypertension was shown in service, there was no showing of
a current disability, as hypertension was not shown on the
veteran's service retirement examination or the VA examination
conducted in April 1975. A rating decision dated in April 1986,
denied service connection for hypertension. The veteran was
notified of the denial of service connection and his appellate
rights thereto, but he did not file a notice of disagreement to
this action, and it became @. 38 U.S.C.A. 7105 (West 1991).

The effective date of an award based on an original claim shall be
fixed in accordance with the facts found but shall not be earlier
than the date of receipt of an application therefor. 38 U.S.C.A.
5110; 38 C.F.R. 3.400. However, if the application is received
within one year from the date of discharge or release from service,
the effective date of an award for disability compensation to the
veteran shall be the day following the date of discharge or
release. Id.; see also Wright v. Gober, 10 Vet. App. 343, 346-48
(1997). Generally, a specific claim in the form prescribed by VA
must be filed in order for VA benefits to be paid. 38 C.F.R.
3.151(a), 3.160(b) (2000).

However, under the provisions of 38 C.F.R. 3.157(b)(1), the date of
outpatient or hospital examination or date of admission to a VA or
uniformed services hospital will be accepted as the date of receipt
of a claim. The provisions of this regulation apply only when such
reports relate to examination or treatment of a disability for
which service connection has previously been established or when a
claim specifying the benefit sought is received within one year
from the date of such examination, treatment or hospital admission.
Id.

In the instant case, a VA outpatient treatment record dated October
15, 1997, received in November 1998, showed that the veteran was
seen for lipid management, and the assessment included coronary
artery disease and hypertension. Thereafter, the veteran's claim
for entitlement to service connection for a heart disorder was
received on October 2, 1998, within one year from the date of the
VA outpatient treatment record. Accordingly, the earliest effective
date of service connection for atherosclerotic coronary artery
disease, status post

6 -

percutaneous transluminal coronary angioplasty with stent
placement, stable angina, and severe congestive cardiomyopathy,
with history of hypertension, is October 17, 1997.

The veteran additionally contends that service connection for a
left leg, amputation and the grant of special monthly compensation
should be effective from 1988, which he claims was the year that
his health deteriorated to the point that he could no longer work.
He alternatively contends that an earlier effective date of July
1991 is warranted, as his left leg was amputated at that time.

The record reflects that the veteran first claimed service
connection for left leg amputation on October 2, 1998. However, as
service connection was granted for this disability as secondary to
the veteran's service-connected heart disorder, the proper
effective date is the date of the VA outpatient treatment record
dated on October 15, 1997. See 38 C.F.R. 3.157, 3.310 (2000).
Private medical records indicating that the veteran underwent
amputation of his left leg were not received by the RO until
November 1999. Accordingly, there is no basis for an effective date
for service connection for left leg amputation prior to October 15,
1997. See 38 C.F.R. 3.157(b)(2). Consequently, as there is no basis
for an effective date prior to October 15, 1997, for the award of
service connection for left leg amputation, the award of special
monthly compensation, either for the anatomical loss of the left
leg or on the statutory housebound rate is not warranted prior to
that date. See 38 U.S.C.A. 1114; 38 C.F.R. 3.350.

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000 was signed into law. Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat., 2096 (2000). This law
redefines the obligations of VA with respect to the duty to assist
and includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits. In this case, even though the RO did not have the benefit
of the explicit provisions of the Veterans Claims Assistance Act of
2000, the Board finds that the VA's duties, as set out in the
Veterans Claims Assistance Act of 2000, have nonetheless been
fulfilled.

7 -                                                               
  
First, VA has a duty to notify the veteran and his representative
of any information and evidence needed to substantiate and complete
a claim. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 3(a), 114 Stat. 2096, 2096-97 (2000,) (to be codified as
amended at 38 U.S.C. 5102 and 5103). The Board finds that the
veteran has been notified in the rating decision and statement of
the case of the criteria for the assignment of an earlier effective
date for the grant of service connection for his claims. Thus, VA
has no outstanding duty to inform the veteran that any additional
information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining evidence
necessary to substantiate the claim. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106- 475,  3(a), 114 Stat. 2096, 2097-98
(2000) (to be codified at 38 U.S.C. 5103A). The Board finds that
the RO has obtained all treatment records cited by the veteran,
including VA medical records and private treatment records
pertaining to his claim. Thus, the Board finds that RO has made
reasonable efforts to obtain all of the relevant records adequately
identified by the veteran and, in fact, all such evidence
identified by the veteran relative to his claim have been obtained
and associated with the claims folder. The Board concludes that VA
has satisfied its duties, as set out in the Veterans Claims
Assistance Act of 2000, to notify and to assist the veteran in this
case.

Finally, in reaching this decision the Board considered the
doctrine of reasonable doubt, however, as the preponderance of the
evidence is against the veteran's claim, the doctrine is not for
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An effective date earlier than October 15, 1997, for service
connection for atherosclerotic coronary artery disease, status post
percutaneous transluminal coronary angioplasty with stent
placement, stable angina, and severe congestive cardiomyopathy,
with a history of hypertension is denied.

8 -

An effective date earlier than October 15, 1997, for service
connection for a left leg amputation, secondary to the service-
connected heart condition, and for special monthly compensation, is
denied.

JOY A. MCDONALD 
Acting Member, Board of Veterans' Appeals

9 -



